Exhibit 10.4


AMENDMENT NO. 3 TO
CREDIT AGREEMENT


This AMENDMENT NO. 3 dated as of July 23, 2018 (this “Amendment”) is by and
among (a) SAGITTARIUS RESTAURANTS LLC, a Delaware limited liability company (the
“Borrower”), (b) each of the Guarantors signatory hereto, (c) BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”) and (d) the lenders
signatory hereto and amends that certain Credit Agreement dated as of August 4,
2015 (as amended, restated, extended, supplemented, modified and otherwise in
effect from time to time, the “Credit Agreement”) by and among the Borrower, the
other Loan Parties party thereto, the Lenders party thereto, the Administrative
Agent, BANK OF AMERICA, N.A. as L/C Issuer and Swing Line Lender, JPMORGAN CHASE
BANK, N.A. and BANK OF MONTREAL, as Co- Syndication Agents and REGIONS BANK, as
Documentation Agent. Terms not otherwise defined herein which are defined in the
Credit Agreement shall have the same respective meanings herein as therein.


WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders agree to amend certain of the terms and provisions of the
Credit Agreement, as specifically set forth in this Amendment; and


WHEREAS, the Borrower, the Administrative Agent and the Required Lenders have
agreed to amend certain provisions of the Credit Agreement as provided more
fully herein below.


NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


§1. Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 below, the Credit Agreement is
hereby amended as follows:


(a)The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).







--------------------------------------------------------------------------------





“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and







--------------------------------------------------------------------------------






other administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


(b)The definition of “Consolidated Fixed Charge Coverage Ratio” in Section 1.01
of the Credit Agreement is hereby amended by deleting the proviso immediately
following “(to the extent not already deducted in the calculation of
Consolidated Net Income),” in clause (a)(ii) thereof and replacing it with the
following:


excluding any Restricted Payment made pursuant to Section 7.06(h) in connection
with the repurchase by Parent of Parent’s Equity Interests and warrants pursuant
to repurchase plans approved by the board of directors of Parent on February 26,
2016, August 22, 2016, and July 23, 2018 provided that the aggregate amount of
all such Restricted Payments shall not exceed $75,000,000,


(c)The definition of “ERISA” in Section 1.01 of the Credit Agreement is hereby
amended by amending and restating such definition in its entirety as follows:


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


(d)The definition of “Eurodollar Rate” in Section 1.01 of the Credit Agreement
is hereby amended by adding the following provisions immediately following the
last paragraph thereof:


Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:


(i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;



(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or








--------------------------------------------------------------------------------






(iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR;



then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter,
(x)the obligation of the Lenders to make or maintain Eurodollar Rate Loans shall
be suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and
(y)the Eurodollar Rate component shall no longer be utilized in determining the
Base Rate. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.


(e)Article V of the Credit Agreement is hereby amended by adding a new Section
5.27 to the end of such Article thereof as follows:


5.27
Use of Plan Assets.



(a)    Borrower represents and warrants, as of the date hereof and throughout
the term of this Agreement, at least one of the following is and will be true
with respect to the Borrower:


(i)    the Borrower is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
as a source of payment with respect to the Loans, the Letters of Credit or the
Revolving Credit Commitments;


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE 84-
14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91- 38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






house asset managers), is applicable with respect to the Borrower’s entering
into and performance of this Agreement, the other Loan Documents, the Loans, the
Letters of Credit or the Revolving Credit Commitments and each action or
obligation hereunder and thereunder;


(iii)    (A) the Borrower is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Borrower to enter into and perform this Agreement, the other Loan
Documents, the Loans, the Letters of Credit or the Revolving Credit Commitments
and each action or obligation hereunder and thereunder, (C) the entering into
and performance of this Agreement, the other Loan Documents, the Loans, the
Letters of Credit or the Revolving Credit Commitments and each action or
obligation hereunder and thereunder, each satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of the Borrower, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to the Borrower’s entering into and performance
of this Agreement, the other Loan Documents, the Loans, the Letters of Credit or
the Revolving Credit Commitments and each action or obligation hereunder and
thereunder; or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and the
Borrower.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to the Borrower or the Borrower has not provided
another representation, warranty and covenant as described in sub-clause (iv) in
the immediately preceding clause (a), the Borrower further represents and
warrants, as of the date hereof and throughout the term of this Agreement, that:


(i)    none of the Administrative Agent, any Lender, the Arrangers or any
Affiliate of the foregoing is a fiduciary with respect to the assets of the
Borrower (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto);


(ii)    the Person making the investment decision on behalf of the Borrower with
respect to the entrance into and performance of this Agreement, the other Loan
Documents, the Loans, the Letters of Credit or the Revolving Credit Commitments
and each action or obligation hereunder and thereunder is independent (within
the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);


(iii)    the Person making the investment decision on behalf of the Borrower
with respect to the entrance into and performance of this Agreement, the other
Loan Documents, the Loans, the Letters of Credit or the Revolving Credit
Commitments and each action or obligation hereunder and thereunder is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);







--------------------------------------------------------------------------------






(iv)    the Person making the investment decision on behalf of the Borrower with
respect to the entrance into and performance of this Agreement, any documents
related to this Agreement, the other Loan Documents, the Loans, the Letters of
Credit or the Revolving Credit Commitments and each action or obligation
hereunder and thereunder is a fiduciary under ERISA or the Code, or both, with
respect to this Agreement, the other Loan Documents, the Loans, the Letters of
Credit or the Revolving Credit Commitments and each action or obligation
hereunder and thereunder; and


(v)    no fee or other compensation is being paid directly to the to the
Administrative Agent, the Arrangers or any Lender or any Affiliates of the
foregoing for investment advice (as opposed to other services) in connection
with the transactions contemplated hereby or by any Loan Document.


(c)    The Administrative Agent, the Arrangers and each Lender hereby informs
the Borrower that such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person or its Affiliates has a
financial interest in the transactions contemplated hereby in that such Person
or its Affiliates (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit or the Revolving Credit Commitments, (ii) may
recognize a gain if it purchased the Loans, the Letters of Credit or the
Revolving Credit Commitments for an amount less than the par amount thereof or
sells the Loans, the Letters of Credit or the Revolving Credit Commitments for
an amount in excess of what it paid therefor or extended to the Borrower
hereunder and/or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


(f)Article IX of the Credit Agreement is hereby amended by adding a new Section
9.12 to the end of such Article thereof as follows:


9.12
ERISA Representations.



(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto, in each case, to the date such Person ceases being
a Lender party hereto, for the benefit of the Administrative Agent, the
Arrangers, and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Credit
Commitments;


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE 84-
14 (a class exemption for certain transactions determined by independent
qualified







--------------------------------------------------------------------------------






professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91- 38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in- house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement;


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Credit Commitments and this Agreement, (C)
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement; or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto, in each case,
to the date such Person ceases being a Lender party hereto, for the benefit of
the Administrative Agent, the Arrangers, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:


(i)    none of the Administrative Agent, the Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






Loans, the Letters of Credit, the Revolving Credit Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and


(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers, or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Revolving Credit Commitments or this Agreement.


(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or its Affiliates (i) may
receive interest or other payments with respect to the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (ii) may recognize
a gain if it extended the Loans, the Letters of Credit or the Revolving Credit
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Revolving Credit Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


(g)    Section 11.18 of the Credit Agreement is hereby amended by amending and
restating such section in its entirety as follows:


11.18 USA PATRIOT Act/KYC Regulations. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower shall, promptly following any request
therefor, provide information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the Act and the Beneficial Ownership Regulation.







--------------------------------------------------------------------------------






§2. Affirmation and Acknowledgment. Each Loan Party hereby ratifies and confirms
all of its Obligations to the Lenders and the Administrative Agent, and the
Borrower hereby affirms its absolute and unconditional promise to pay to the
Lenders the Loans, the other Obligations, and all other amounts due under the
Credit Agreement as amended hereby. Each Loan Party hereby ratifies and
reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted and pledged by such Loan Party pursuant to the Loan
Documents to the Administrative Agent, on behalf and for the benefit of the
Secured Parties, as collateral security for the Obligations, and acknowledges
that all of such Liens and security interests, and all Collateral heretofore
granted, pledged or otherwise created as security for the Obligations continue
to be and remain collateral security for the Obligations from and after the date
hereof. Each of the Guarantors party to the Guaranty hereby acknowledges and
consents to this Amendment and agrees that the Guaranty and all other Loan
Documents to which each of the Guarantors are a party remain in full force and
effect, and each of the Guarantors confirms and ratifies all of its Obligations
thereunder.


§3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent as follows:


(a)The execution, delivery and performance by each Loan Party of this Amendment
and the performance by such Loan Party of its obligations and agreements under
this Amendment and the Credit Agreement, as amended hereby, have been duly
authorized by all necessary corporate or other organizational action, and do not
(i) contravene the terms of any of such Person’s Organization Documents, (ii)
conflict with or result in any breach or contravention of any Material Contract,
any Lease or any Franchise Agreement to which such Person is a party, (iii)
conflict with or result in any breach or contravention of any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject, or (iv) violate any Law, in each case under
clauses
(ii) through (iv) in a way that has or could reasonably be expected to have a
Material Adverse Effect.


(b)This Amendment has been duly executed and delivered by such Loan Party. Each
of this Amendment and the Credit Agreement, as amended hereby, constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with their respective terms except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles, whether enforcement is sought by a proceeding in
equity or at law.


(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is required in connection with
the execution, delivery or performance by or enforcement against such Loan Party
of this Amendment or the Credit Agreement as amended hereby.


(d)The representations and warranties of such Loan Party contained in Article V
of the Credit Agreement or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection therewith, are true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such earlier
date, and except that the representations and warranties contained in Sections
5.05(a) and 5.05(b) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and 6.01(b) of the
Credit Agreement, respectively.


(e)As of the Third Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.







--------------------------------------------------------------------------------






(f)As of the date hereof, after giving effect to the provisions hereof, there
exists no Default or Event of Default.


§4.    Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent on July 23,
2018 (the “Third Amendment Effective Date”):


(a)This Amendment shall have been duly executed and delivered by each Loan
Party, the Administrative Agent and the Required Lenders.


(b)At least five (5) days prior to the Third Amendment Effective Date, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification.


(c)
The representations and warranties set forth in Section 3 hereof shall be true
and correct.



(d)The Administrative Agent shall have been reimbursed for all reasonable and
documented fees and out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the reasonable
and documented fees and disbursements of counsel for the Administrative Agent,
to the extent documented prior to or on the date hereof (for the avoidance of
doubt, a summary statement of such fees, charges and disbursements shall be
sufficient documentation for the obligations set forth in this Section 4(e)).


§5.    Miscellaneous Provisions.


(a)Except as expressly amended or otherwise modified by this Amendment, the
Credit Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the other Loan Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect. No
amendment, consent or waiver herein granted or agreement herein made shall
extend beyond the terms expressly set forth herein for such amendment, consent,
waiver or agreement, as the case may be, nor shall anything contained herein be
deemed to imply any willingness of the Administrative Agent or the Lenders to
agree to, or otherwise prejudice any rights of the Administrative Agent or the
Lenders with respect to, any similar amendments, consents, waivers or agreements
that may be requested for any future period, and this Amendment shall not be
construed as a waiver of any other provision of the Loan Documents or to permit
the Borrower or any other Loan Party to take any other action which is
prohibited by the terms of the Credit Agreement and the other Loan Documents.
The Credit Agreement and this Amendment shall be read and construed as a single
agreement. All references in the Credit Agreement, or any related agreement or
instrument, to the Credit Agreement shall hereafter refer to the Credit
Agreement, as amended hereby. This Amendment shall constitute a Loan Document.


(b)THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(c)THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY





--------------------------------------------------------------------------------





LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE







--------------------------------------------------------------------------------






TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(d)This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic imaging means (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.


(e)The provisions of this Amendment are solely for the benefit of the Loan
Parties, the Administrative Agent and the Lenders and no other Person shall have
rights as a third party beneficiary of any of such provisions.






[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document u nder seal as of the date first above written.






SAGITTARIUS RESTAURANTS LLC




By: /s/Steven L. Brake


Name: Steven L. Brake
Title:    Executive Vice President and Chief Financial Officer


DEL TACO HOLDINGS, INC.
F&C RESTAURANT HOLDING CO. KERRY FOODS INTERNATIONAL LLC DEL TACO LLC


By:    /s/Steven L. Brake
Name:    Steven L. Brake
Title:    Executive Vice President and Chief Financial Officer







--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent




By: /s/Priscilla Ruffin
Name: Priscilla Ruffin    
Title:    AVP





--------------------------------------------------------------------------------












BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/John Coppedge
Name: John Coppedge
Title: Sr. Vice President





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/Jennifer Tang
Name: Jennifer Tang
Title: VP







--------------------------------------------------------------------------------






BANK OF MONTREAL, as a Lender




By: /s/Elizabeth Kurtti
Name: Elizabeth Kurtti
Title: Director







--------------------------------------------------------------------------------






REGIONS BANK, as a Lender






By: /s/Scott C. Tocci
Name: Scott C. Tocci
Title: Managing Director







--------------------------------------------------------------------------------






MUFG UNION BANK, N.A., as a Lender


By: /s/Judy Vodhanel
Name: Judy Vodhanel
Title: Director







--------------------------------------------------------------------------------






WEBSTER BANK, N.A., as a Lender






By: /s/Carol Pirek     Name: Carol Pirek
Title: Vice President



